                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-cv-00202-RJC-DSC


UNITED STATES OF AMERICA,

                Plaintiff,

        v.

FRED D. GODLEY, JR., 436 CONE
AVENUE LLC, and F.D. GODLEY NUMBER
THREE LLC,
                                                                   ORDER
                Defendants and Third-Party
                Plaintiffs,

        v.

TOWN OF PINEVILLE, MITCHELL
COMMUNITY COLLEGE, MITCHELL
COMMUNITY COLLEGE FOUNDATION
AND ENDOWMENT FOR EXCELLENCE
f/k/a MITCHELL COMMUNITY COLLEGE
ENDOWMENT FOR EXCELLENCE, and
IREDELL COUNTY,

                Third-Party Defendants.



                                             ORDER

       THIS MATTER is before the Court on the “Consent Motion to Stay Proceedings [Sixty

Days]” (document #38). The parties have agreed that the proposed stay would not effect

adjudication of the pending “Motion to Strike” (document #25) or discovery between Plaintiff and

Third-Party Defendants. Accordingly, the Court will extend the deadlines and trial setting sixty

days rather than stay the case.




                                               1
         IT IS HEREBY ORDERED that:

1. The “Consent Motion to Stay Proceedings [Sixty Days]” (document #38) is GRANTED IN

PART and DENIED IN PART as follows:

a. The case deadlines and trial setting are extended as follows:

                                Original Deadline                  Extended Deadline
 Discovery Completion           March 4, 2020 (Fact)               May 4, 2020 (Fact)
                                July 3, 2020 (Expert)              September 1, 2020 (Expert)
 Expert Reports                 April 3, 2020 (Plaintiff)          June 2, 2020 (Plaintiff and
                                                                   Third-Party Plaintiffs)
                                May 4, 2020 (Defendants)           July 3, 2020 (Defendants and
                                                                   Third-Party Defendants)
                                June 3, 2020 (Rebuttal)            August 3, 2020 (Rebuttal)
 Mediation                      July 21, 2020                      September 21, 2020
 Dispositive Motions            August 4, 2020                     October 5, 2020
 Oral Argument on MSJ’s         September 14, 2020                 November 13, 2020
 Trial                          January 6, 2021                    March 8, 2021



b. Third-Party Defendants Mitchell Community College, Mitchell Community College

Foundation and Endowment for Excellence, and Iredell County’s deadline to file amended

counterclaims is extended to March 20, 2020.

2. The Clerk is directed to send copies of this Order to the parties’ counsel and to the Honorable

Robert J. Conrad, Jr.

         SO ORDERED.

                                       Signed: November 21, 2019




                                                  2
